Name: 2005/627/EC: Commission Decision of 26 August 2005 authorising methods for grading pig carcases in the Netherlands (notified under document number C(2005) 3234)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic analysis;  Europe;  animal product;  agricultural structures and production;  mechanical engineering
 Date Published: 2005-08-30

 30.8.2005 EN Official Journal of the European Union L 224/17 COMMISSION DECISION of 26 August 2005 authorising methods for grading pig carcases in the Netherlands (notified under document number C(2005) 3234) (Only the Dutch text is authentic) (2005/627/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Article 2(3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases is to be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance was defined in Article 3(2) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) By Commission Decision 87/131/EEC (3), the use of one method for grading pig carcases in the Netherlands was authorised. (3) Due to technical adaptations, the Government of the Netherlands has requested the Commission to authorise the use of a new formula for the apparatus HGP 2 used at present under the Decision 87/131/EEC as from 1 July 2006, and to authorise a new method for grading pig carcases, and has therefore submitted the elements required in Article 3 of Regulation (EEC) No 2967/85. (4) The evaluation of this request has revealed that the conditions for authorising these grading methods are fulfilled. (5) No modification of the apparatuses or grading methods may be authorised except by means of a new Commission Decision adopted in the light of experience gained. For this reason, the present authorisation may be revoked. (6) For the sake of clarity, Decision 87/131/EEC should be repealed and replaced by a new decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in the Netherlands: (a) the apparatus termed Hennessy Grading Probe (HGP 2) and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the apparatus termed VISION system (VCS 2000) and the assessment methods related thereto, details of which are given in Part 2 of the Annex. Article 2 Modifications of the apparatuses or the assessment methods shall not be authorised. Article 3 Decision 87/131/EEC is hereby repealed. Article 4 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 26 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). (3) OJ L 51, 20.2.1987, p. 50. Decision as last amended by Decision 94/566/EC (OJ L 215, 20.8.1994, p. 27). ANNEX Methods for grading pig carcases in the Netherlands PART 1 Hennessy Grading Probe (HGP 2) 1. Grading of pig carcases shall be carried out by means of the apparatus termed as Hennessy Grading Probe (HGP 2). 2. The apparatus shall be equipped with a probe of 5,95 millimetres in diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (LED Siemens of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 2 itself as well as a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: = p gilt + (1  p) castrate (%) where: = the estimated percentage of lean meat in the carcase, gilt= 61,38  0,74 X1 + 0,13 X2 (%), castrate= 59,35  0,67 X1 + 0,13 X2 (%),where: X1= the thickness of back-fat (including rind) in millimetres, measured at six centimetres off the midline of the split carcase, between the third and fourth last ribs, X2= the thickness of muscle in millimetres, measured at the same time and in the same place as X1, p= 1/ (1 + exp (  Ã ·)), where: Ã ·=  3,277  0,4580 X1 + 0,3038 X2 + 0,007777 (X1)2  0,001792 (X2)2  0,002557 X1 * X2 This formula shall be valid for carcases weighing between 50 and 120 kg. 4. However, as from 1 July 2006, the lean meat content of the carcase shall be calculated according to the following formula: = 60,85  0,745 X1 + 0,133 X2 where: = predicted lean meat percentage,X1= the thickness of back-fat (including rind) in millimetres, measured at six centimetres off the midline of the split carcase, between the third and fourth last ribs, X2= the thickness of muscle in millimetres, measured at the same time and in the same place as X1. This formula shall be valid for carcases weighing between 50 and 120 kilograms. PART 2 VISION system (VCS 2000) 1. Grading of pig carcases shall be carried out by means of the apparatus termed VISION system (VCS 2000). 2. The apparatus VISION system (VCS 2000) is a picture-processing system for automatically determining the trade values of pork-carcass-halves. The system is used online within the slaughtering production system where via a camera system the carcass halves are automatically filmed. The picture data is then processed in a computer by special picture-processing software. 3. The lean meat content of the carcase shall be calculated according to the following formula: x1  0,02578308 x2 0,01819554 x3  0,01880347 x4 0,01336851 x5 0,03402026 x6  0,00431013 x7 0,01399586 x8  0,01685383 x9 0,03029107 x10 0,00001618 x11 0,00003510 x12 0,00017285 x13  0,00006323 x14  0,00007814 x15 0,03852565 x16 0,03703442 x17 0,04915633 x18 0,16952262 x19  0,07474948 x20  0,00000064 x21  0,00000045 x22  0,00000217 x23 0,00007137 x24 0,00001311 x25 0,00005955 x26 0,00021689 x27 0,00003631 x28 0,00003996 x29 0,00010888 x30 0,00000010 x31  0,00002481 x32  0,00003633 x33  0,00000496 x34  0,00000991 x35  0,00000980 x36  0,00001532 x37  0,00000254 x38  0,00000886 x39 0,00064604 x40  0,00057968 x41 0,00012513 x42  0,00002055 x43  0,00000035 x44  0,00001008 x45  0,00017158 x46 0,00019477 x47  0,00329811 x48 0,00018512 x49 0,02520693 x50  0,02466706 x51  0,00286098 x52  0,01983356 x53  0,00012369 x54  0,04044495 x55 0,00069282 x56 0,00025689 x57 0,00403378 x58 0,00028090 x59 10,79585085 x60  0,65106186 x61  0,29583150 x62 0,16410084 x63 0,06306376 x64  2,22708974 x65 0,09886817 x66 0,55302524 x67  1,38136772 x68  12,51618138 x69  2,65248635 x70 9,08361318 x71  0,00003025 x72  0,00043013 x73  0,00083619 x74  0,00013210 x75 0,00002221 x76  0,00007579 x77  0,00031534 x78  0,00001867 x79  0,00003067 x80 0,00002421 x81  0,00026088 x82 0,00067359 x83 0,00024535 x84  0,00000847 x85 0,00003206 x86 0,00007141 x87 0,00006951 x88  0,04465410 x89 0,01774709 x90  0,03618843 x91  0,02700865 x92  0,02221780 x93  0,03644020 x94  0,01766434 x95 0,00516267 x96  0,02958650 x97  0,01189834 x98 0,00184860 x99 0,00894691 x100 0,01586154 x101  0,01265988 x102  0,00912249 x103 0,02734395 x104 0,13333009 x105 0,18105960 x106  0,06387375 x107 0,03471900 x108 0,21910356 x109  0,12423421 x110 0,09408101 x111 0,01363443 x112 0,06193271 x113  0,02802852 x114 0,02757767 x115 0,00035641 4. Descriptions of the measurement points and the statistical method can be found in Part II of the Dutch protocol forwarded to the Commission in accordance with Article 3(3) of Regulation (EEC) No 2967/85. This formula shall be valid for carcases weighing between 50 and 120 kilograms.